Exhibit 10.1

Execution copy

AMENDED AND RESTATED ALTERNATIVE INVESTMENT

SELLING AGENT AGREEMENT

This Amended and Restated Alternative Investment Selling Agent Agreement
(“Agreement”) is dated as of March 3, 2016, by and among each of the limited
partnerships listed on Schedule 1 hereto (each, a “Partnership,” and together,
the “Partnerships”), Ceres Managed Futures LLC, a Delaware limited liability
company (the “General Partner”), and Morgan Stanley Smith Barney LLC, a Delaware
limited liability company, currently doing business as Morgan Stanley Wealth
Management (“MSSB” or “Placement Agent”). Partnerships may be added to this
Agreement upon the agreement of the General Partner and MSSB. The listing of
such partnership on Schedule 1 hereto shall be evidence of such agreement. This
Agreement supersedes all prior agreements between each Partnership, MSSB and the
General Partner, including, but not limited to, the Prior Agreement (as defined
below) and those listed on Schedule 2 hereto.

WHEREAS, the offering and sale of units of limited partnership or other
interests in the Partnerships (“Interests” or “Units”) in accordance with the
terms of each Partnership’s private placement offering memorandum and disclosure
document, including any supplements thereto approved by the applicable
Partnership (each, a “Memorandum”), each Partnership’s subscription/exchange
agreements (the “Subscription Agreements”) and certain other investor materials
or supplements approved for use or prepared by each Partnership, including
without limitation, the summary information contained in certain related
marketing materials, all as amended from time to time (collectively, the
“Offering Documents”), and each Partnership’s organizational documents (as
amended or supplemented from time to time, “Organizational Documents”)
(collectively, “Offering Materials”) is exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Section 4(a)(2) and Rule 506 of Regulation D promulgated thereunder;

WHEREAS, the parties hereto previously entered into an Alternative Investment
Placement Agent Agreement, dated as of October 1, 2014 (the “Prior Agreement”),
as amended (the “Prior Agreement”) and now wish to amend and restate the Prior
Agreement in its entirety;

WHEREAS, the Partnerships desire to retain MSSB as a placement agent and to
permit it to serve as an investment advisor to its customers investing in one or
more of the Partnerships;

WHEREAS, MSSB (in its capacity as an investment advisor, the “Investment
Advisor”; provided, that other than with respect to Sections 1 and 3, references
to “Placement Agent” in this Agreement shall be deemed to include the Investment
Advisor) is an investment advisor providing investment advisory and
discretionary investment management services to its customers and it desires to
have the right but not the obligation to promote and market, and to introduce
prospective investors to the Partnership(s) subject to the provisions below; and

WHEREAS, the Partnership desires to grant such a right to the Investment
Advisor.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the mutual agreements
hereinafter contained and other good and valuable consideration the value of
which is hereby acknowledged, the parties hereto hereby agree as follows:

1. Appointment of MSSB.

a. MSSB is hereby appointed as a non-exclusive selling agent of the Partnerships
during the term of this Agreement for the purpose of finding eligible investors
for Interests through offerings that are exempt from registration under the
Securities Act, pursuant to Section 4(a)(2) thereof and Rule 506 of Regulation D
promulgated thereunder. For Managed Futures Strategic Alternatives, L.P., MSSB
is appointed as a non-exclusive placement agent during the term of this
Agreement for the purpose of finding eligible investors that are “qualified
eligible persons”, as defined in Commodity Futures Trading Commission Rule 4.7,
for Interests through offerings that are exempt from registration under the
Securities Act, pursuant to Section 4(a0(2) thereof and Rule 506 of Regulation D
promulgated thereunder.

b. In the case of any Partnership formed after the date of this agreement, Units
initially shall be offered at $1,000 per Unit or as otherwise determined by the
General Partner, and thereafter shall be offered on a continuous basis as of the
first day of each month at the final Net Asset Value per Unit (as defined in
each Partnership’s Limited Partnership Agreement) as of the last day of the
immediately preceding month. For all other Partnerships, Units are being offered
on a continuous basis as of the first day of each month at the final Net Asset
Value per Unit (as defined in each Partnership’s Limited Partnership Agreement)
as of the last day of the immediately preceding month. The General Partner in
its sole discretion may terminate at any time the continuous offering period of
one or more of the Partnerships and may at any time in its sole discretion,
terminate, discontinue or resume the continuous offering of any class of Units
in any of the Partnerships.

c. Subject to the right of the General Partner to reject any subscription in
whole or in part at any time prior to acceptance, the General Partner shall
accept subscriptions for Units properly made and shall cause proper entries to
be made in the books and records of the relevant Partnership. No certificate
evidencing Interests shall be issued to any limited partner, although limited
partners shall receive confirmations of purchase from the General Partner in its
customary form. Payment for the Interests shall be made as described in the
Offering Documents at such time on such date as may be agreed to by the General
Partner. Payment shall be made against issuance of the Interests in the name of
the limited partners.

d. Subject to the performance by each Partnership and the General Partner of
their respective obligations hereunder, Placement Agent hereby accepts such
appointment and agrees on the terms and conditions set forth herein to find
eligible investors for Interests during the term hereof and to use reasonable
efforts to assist the Partnerships and the General Partner in communicating with
investors that have been introduced to such Partnerships by the Placement Agent
(each a “Placement Agent Client” and collectively “Placement Agent Clients”)
with respect to consent solicitations and limited partner votes and other items
requiring actions of the limited partners with respect to the Partnership(s), at
the reasonable request of the General Partner. Placement Agent will have no
obligation to offer or sell any Interests.

e. Subject to the performance by each Partnership and the General Partner of
their obligations hereunder, the Investment Advisor hereby agrees on the terms
and conditions set forth herein to use such efforts, as it deems appropriate in
its sole discretion, to refer its customers for investment in the Interests
during the term hereof. The Investment Advisor will have no obligation to offer
or sell any Interests.

 

2



--------------------------------------------------------------------------------

f. Placement Agent or Investment Advisor may, without notice to the Partnership
or the General Partner, assign or delegate its rights and obligations to its
affiliates, or otherwise retain affiliates to act as sub-selling agents, in
connection with the solicitation of investors and otherwise to assist Placement
Agent or Investment Advisor in performing its obligations under this Agreement
to the extent Placement Agent or Investment Advisor deems appropriate, subject
to compliance with applicable laws, rules or regulations; provided however, that
each such sub-selling agent shall execute a sub-agent agreement substantially in
the form of this Agreement. MSSB may compensate any such sub-selling agent by
paying the sub-selling agent from MSSB’s own funds.

2. Offering and Sale of Interests.

a. MSSB shall deliver to each person to whom MSSB makes an offer of an Interest,
the Offering Materials, as amended as of such time.

b. MSSB shall not make any offer of Interests on the basis of any communications
or documents relating to any of the Partnerships or the Interests, except the
Offering Materials, any other documents supplied or prepared by the General
Partner on behalf of the Partnerships and delivered to MSSB by the General
Partner for use in making an offer of Interests, or any other materials
expressly approved for such use by the General Partner in writing (which shall
include electronic mail). Subject to Section 8, the Partnerships and the General
Partner shall provide MSSB copies of any Offering Documents for MSSB’s review
and approval a commercially reasonable time prior to providing such Offering
Documents to any limited partner, which such approval shall not be unreasonably
withheld.

c. Each Partnership and the General Partner agree that the Partnerships will
rely on Rule 506(b) under Regulation D as a safe harbor from registration under
the Securities Act. The Placement Agent will not use any form of “general
solicitation” or “general advertising” (within the meaning of Rule 502(c) of
Regulation D under the Securities Act) in making offers of Interests, including
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by general solicitation
or advertising.

d. Placement Agent will not make any offer of Interests on the basis of any
communications or documents relating to the Partnerships or the Interests,
except the Offering Materials, any other documents supplied or prepared by the
Partnership(s) or the General Partner and delivered to Placement Agent by the
Partnerships or the General Partner for use in making an offer of Interests, or
any other materials expressly approved for such use by the Partnerships or the
General Partner. Notwithstanding the foregoing, each Partnership or the General
Partner consent to the delivery of diligence reports that include, inter alia,
information provided to and/or accurately derived from information provided by
the General Partner, a Partnership or their affiliates to the Placement Agent
and are prepared by MSSB, its affiliates or a third party (“Manager Profiles”)
to Placement Agent Clients without the review or approval of such Manager
Profiles by the Partnerships or the General Partner. The Partnerships or the
General Partner shall not provide to any Placement Agent Client any Offering
Materials that have not been reviewed and approved by Placement Agent in
writing.

 

3



--------------------------------------------------------------------------------

e. MSSB shall, in accordance with requirements of Regulation D under the
Securities Act, reasonably believe immediately prior to making any offer or sale
of Interests that any prospective investor solicited by MSSB is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act, and meets such other eligibility criteria as are set forth in
the Offering Documents. The Partnerships shall be responsible for the timely
filing with the U.S. Securities and Exchange Commission (“SEC”) of any notices
required by Rule 503 of Regulation D under the Securities Act. MSSB shall only
solicit prospective investors in any jurisdiction in compliance with the
marketing rules and private placement rules of such jurisdiction.

f. MSSB represents and warrants that it has policies and procedures reasonably
designed to comply with applicable anti-money laundering and anti-terrorist
financing laws, rules and regulations. Additionally, MSSB represents and
warrants that it has policies and procedures reasonably designed to ensure that
it does not offer or sell investments in the Partnerships, directly or
indirectly, to any person, government, organization or entity in violation of
any sanctions program administered by the U.S. Office of Foreign Assets Control.

g. MSSB represents to the Partnerships as of the date hereof that MSSB is
subject to the anti-money laundering regime of the United States and maintains
anti-money laundering policies and procedures in compliance with applicable
anti-money laundering legislation and regulations, as amended from time to time
(the “Anti-Money Laundering Regime”). MSSB’s Anti-Money Laundering Regime
includes a Customer Identification Program (“CIP”), which requires the
performance of CIP due diligence in accordance with applicable Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) requirements and
regulatory guidance. MSSB represents that it shall be responsible for
maintaining and performing anti-money laundering procedures in connection with
the onboarding of Placement Agent Clients, which procedures shall, at a minimum,
(1) identify and verify all potential investors, (2) require maintenance of
records in relation to the verification of the identity of all potential
investors and (3) provide for ongoing monitoring of all Placement Agent Clients.

h. MSSB shall be responsible for ensuring that any activities taken in
connection with the sale of Interests in any jurisdiction outside of the United
States shall be conducted in compliance with the private placement or other
applicable offering rules of such jurisdiction; provided, however, that, the
Partnerships and the General Partner agree to coordinate with MSSB in respect of
determining the number of offers made to prospective investors in any particular
jurisdiction and such other relevant information in respect of offerings of
Interests made by any party other than MSSB, which would reasonably be deemed to
affect MSSB’s compliance with applicable offering rules. MSSB shall make no
offer or sale of any Interest in any foreign jurisdiction, or to any prospective
investor located in any foreign jurisdiction, where there is a prohibition on
the sale of securities such as the Interests.

i. The General Partner shall be responsible for any applicable registration or
qualification of the Interests under all applicable laws, rules or regulations
of the United States

 

4



--------------------------------------------------------------------------------

and the states therein. The General Partner on behalf of the Partnerships
acknowledges that MSSB intends to offer the Interests in each state within the
United States. The General Partner, at the applicable Partnership’s expense,
shall use reasonable efforts to register or qualify the Interests, if required,
in each jurisdiction within the United States that the Interests are offered by
MSSB or to make any filings required by applicable law in each jurisdiction
within the United States in which the Interests are sold by MSSB. If the
Interests may not be offered in any particular jurisdiction in the United
States, the applicable Partnership and the General Partner shall promptly notify
MSSB.

j. As a condition to the General Partner’s acceptance of a subscription by a
Placement Agent Client, each Placement Agent Client will be required to agree to
maintain an account with MSSB (each, an “MSSB Client Account”). MSSB agrees to
(i) debit from each MSSB Client Account an amount necessary to satisfy each such
Placement Agent Client’s obligation to fund any amount to be paid by the
Placement Agent Client with respect to its Interest in a Partnership, as and
when requested by such Partnership or the General Partner, (ii) to pay or
transfer such debited amounts to the applicable Partnership or the General
Partner (as provided by the General Partner, except that MSSB shall pay or
transfer to itself or any of its affiliates an amount required to pay the
upfront placement fee, if any); and (iii) credit or distribute to each MSSB
Client Account the amount that is distributed to MSSB by the applicable
Partnership or the General Partner in respect of such Placement Agent Client’s
investment. Each Partnership and the General Partner agree to pay all
distribution and withdrawal/redemption amounts to MSSB for further credit to
each MSSB Client Account for which MSSB shall provide the appropriate wire
instructions. For the avoidance of doubt, the foregoing provisions shall not
limit any right of the Partnerships or the General Partner to seek payment
directly from any Placement Agent Client in the event of the failure of such
Placement Agent Client to make any contribution or other payment required
pursuant to the applicable Partnership’s Offering Materials and the parties
hereto agree that MSSB shall not be liable or responsible, as principal,
guarantor or otherwise, to make any payments, cover any default or extend any
credit, in the event of any such late payment or non-payment by a Placement
Agent Client due to a Partnership, the General Partner or to any other party to
which such payment may become due.

k. The Partnerships shall provide a reasonable quantity of copies of the
Offering Materials and such other documents as MSSB is required to provide to
prospective investors under this Agreement. If any Offering Materials are
amended or supplemented, the General Partner shall promptly notify MSSB, and
provide copies of such amendments or supplements in accordance with the
preceding sentence.

l. All subscriptions for Interests submitted by or through MSSB shall be subject
to the General Partner’s approval, in its sole discretion. The General Partner
and MSSB agree that the General Partner has the ultimate responsibility to
determine whether a prospective investor meets all applicable private placement
accreditation, minimum investment, and other regulatory requirements necessary
to invest in a Partnership, provided, however, it is acknowledged by MSSB that
the General Partner shall reasonably rely upon due diligence conducted by MSSB
on each prospective investor.

 

5



--------------------------------------------------------------------------------

3. Fees and Expenses.

a. Each Partnership listed in Schedule 3 shall pay MSSB a monthly ongoing
placement agent fee equal to the amount described for each Partnership in
Schedule 2 (“Ongoing Placement Agent Fee”) relating to each Placement Agent
Client who is not a Consulting Client (as defined below)(each a “Non-Consulting
Client”). Net Asset Value shall have the meaning set forth in the respective
Partnership’s Limited Partnership Agreement. The fee shall be payable monthly
beginning with the first month that a Unit is issued.

b. Notwithstanding anything to the contrary in Section 3(a) above, Placement
Agent, each Partnership and the General Partner agree that Placement Agent shall
not be entitled to receive an upfront placement fee, if any, or Ongoing
Placement Agent Fee with respect to Placement Agent Clients that participate in
MSSB’s advisory program (each a “Consulting Client”) and such Consulting Clients
shall be entitled to invest in the Partnership(s) on the following terms:

(i) Each Partnership and the General Partner acknowledge that each Consulting
Client shall be permitted to acquire lower fee, Class Z Units (as defined in the
applicable Partnership’s Memorandum).

(ii) Neither the Partnerships nor the General Partner shall pay any compensation
to MSSB in respect of any Consulting Client and MSSB shall not charge Ongoing
Placement Agent Fee with respect to such Consulting Clients.

(iii) If a Consulting Client ceases to participate in an MSSB advisory program,
such Consulting Client shall become a Non-Consulting Client if it remains a
limited partner. The Units of such Non-Consulting Client will, beginning on the
first day of the month following the date that such Consulting Client becomes a
Non-Consulting Client, (i) convert to the appropriate class of Units based on
the aggregate capital contributions made by such limited partner, adjusted for
additional subscriptions, redemptions and exchanges and (ii) become subject to
the applicable Ongoing Placement Agent Fee. While any such limited partner will
have the right to redeem its Units, such redemption rights may be limited,
requiring such limited partner to bear the Ongoing Placement Agent Fee in
respect of any such Units for an extended period of time. MSSB shall notify the
General Partner that such Consulting Client has become a Non-Consulting Client
and be entitled to an Ongoing Placement Agent Fee for such Non-Consulting Client
thereafter pursuant to the terms hereof. Notwithstanding the foregoing, if any
such non-Consulting Client is an employee of Placement Agent or an affiliate and
remains a limited partner, such employee may retain ownership of such Class Z
Units (as defined in the applicable Partnership’s Memorandum) and shall not be
subject to the Ongoing Placement Agent Fee.

c. Placement Agent will designate each prospective investor it introduces to the
Partnership(s) as either a Consulting Client or a Non-Consulting Client. Each
Partnership and the General Partner acknowledges that each Consulting Client
shall be permitted to acquire Class Z Units (as defined in the applicable
Partnership’s Memorandum.

d. MSSB may, without notice, allocate all or a portion of its fees to its
affiliates and may also allocate all or a portion of its fees to non-affiliates
upon written notice to the General Partner. Each Partnership and the General
Partner agree that MSSB, including any applicable affiliate of MSSB, reserves
the sole right to reduce or waive the Ongoing Placement Agent Fee in

 

6



--------------------------------------------------------------------------------

whole or in part. The General Partner agrees to reduce or waive the Ongoing
Placement Agent Fee described herein for any limited partner in accordance with
written instructions provided by MSSB to the General Partner. MSSB agrees that
neither the Partnerships nor the General Partner shall have any additional
responsibility or liability to MSSB or any other party for complying with the
written instructions provided by MSSB relating to this Section 3(d) beyond
making payments in accordance with such written instructions.

e. If MSSB becomes aware that a limited partner is no longer a client of MSSB,
it shall promptly inform the General Partner and if the General Partner becomes
aware that a limited partner is no longer a client of MSSB, the General Partner
shall promptly notify MSSB. Once a limited partner is no longer a client of
MSSB, the applicable Partnership will no longer be obligated to pay the Ongoing
Placement Agent Fee attributable to such limited partner. Notwithstanding the
foregoing, a limited partner may be a client of MSSB and another broker-dealer
at the same time, and the fact that such limited partner is a client of another
broker-dealer may not, by itself, serve as evidence that such limited partner is
not a client of MSSB.

f. Each Partnership and MSSB shall each bear its own expenses in connection with
the solicitation of prospective investors, including expenses of preparing,
reproducing, mailing and/or delivering offering and sales materials.

4. Representations, Warranties and Agreements of the Partnerships and the
General Partner. Each Partnership and the General Partner (for purposes of this
Section 4 only, each a “Party”) severally, and not jointly, represent and
warrant to MSSB and agree with MSSB as follows:

a. It is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation or organization, and it has full power and
authority under applicable laws, rules or regulations to conduct its business as
contemplated by the Offering Materials.

b. The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action of each Party, and upon the execution and
delivery hereof, this Agreement shall constitute a valid, binding and
enforceable obligation of such Party.

c. The execution, delivery and performance of this Agreement, the incurrence of
the obligations set forth herein and the consummation of the transactions
contemplated herein and in the Offering Materials, including the issuance and
sale of the Interests, shall not constitute a breach of or default under any
agreement or instrument by which such Party is bound, or to which any of its
assets is subject, or any order, rule or regulation applicable to it of any
court or any governmental body or administrative agency having jurisdiction over
it.

d. There is not pending or, to the best knowledge of such Party, threatened any
action, suit or proceeding before or by any court or other governmental body to
which such Party is a party, or to which any of its assets is subject, which
might reasonably be expected to result in any material adverse change in the
condition, financial or otherwise, business or prospects of such Party. Such
Party has not received any notice of an investigation regarding non-compliance
by such Party with applicable laws, rules or regulations.

e. The Offering Materials, as of the date hereof and at any subsequent time
during the term of this Agreement, do not and shall not contain any untrue
statement of a material fact, or

 

7



--------------------------------------------------------------------------------

omit to state any material fact required to be stated therein or necessary in
order to make the statements contained therein, in light of the circumstances
under which they are made, not misleading. If any statement were to become
untrue or if an omission of a material fact is discovered, the General Partner
shall promptly supplement the Offering Materials to remove such untrue statement
or to disclose such material fact.

f. At all times during which MSSB client(s) own(s) an Interest, the General
Partner shall, as soon as commercially practical, notify and update in writing
such MSSB client(s) of any material changes or developments relating to the
applicable Partnership or their Interests.

g. The Interests have been duly authorized for issuance and sale, and, when
issued and subscribed for in the amounts and for the consideration described in
the Offering Materials, shall be entitled to the rights and subject to the
restrictions and conditions contained in the Organizational Documents; no
limited partner shall be personally liable for the debts of and claims against
the Partnership in which it is invested by the mere reason of being a limited
partner; and all necessary action required to be taken for authorization, issue
and sale of the Interests has been validly and sufficiently taken.

h. It is not necessary in connection with the offer, sale and delivery of the
Interests in the manner contemplated by this Agreement to register the Interests
under the Securities Act or, to the best knowledge of such Party, the laws of
any other jurisdiction where it is being offered. For Managed Futures Strategic
Alternatives, L.P., it is also not necessary in connection with the offer, sale
and delivery of the Interests to file the confidential private placement
memorandum and disclosure document pursuant to the regulations under the
Commodity Exchange Act (the “CEAct”). Each Party shall conduct itself, and
ensure that its agents conduct themselves, in a manner consistent with the
exemption from registration under Section 4(a)(2) of the Securities Act and the
rules and regulations promulgated thereunder and, without limitation, shall not
use, or permit any other person to use, any form of prohibited solicitation or
advertising in making offers of Interests. The General Partner has made all
necessary filings in connection with such exemptions.

i. The General Partner will promptly notify MSSB in the event that a Partnership
is no longer able to rely on the private placement exemption under Rule 506(d).

j. The General Partner is required to be, and is registered as, a commodity pool
operator under the CEAct with respect to the Partnerships.

k. Each Partnership and the General Partner each represent that it is aware of
the United States and applicable laws and regulations relating to currency
reporting and money laundering, including, but not limited to (i) the United
States Bank Secrecy Act and implementing regulations; and (ii) the USA PATRIOT
Act and implementing regulations. To ensure compliance with those laws, rules
and regulations, in addition to periodic monitoring of MSSB’s Anti-Money
Laundering Regime, the General Partner for itself and on behalf of the
Partnerships, represents that for as long as the General Partner is a subsidiary
of Morgan Stanley (x) it will comply with the Morgan Stanley Global Money
Laundering Prevention Policy, the Morgan Stanley Global AML Policy and
Compliance Program and the Morgan Stanley Investment Management Anti-Money
Laundering Policy.

 

8



--------------------------------------------------------------------------------

l. If, at any time, the assets of any Partnership are determined by the General
Partner’s legal counsel to constitute “plan assets” within the meaning of the
U.S. Department of Labor’s (the “Department”) “plan asset” regulations,
Section 2510.3-101, as modified by Section 3(42) of the Employee Retirement
Income Security Act of 1974 (the “Plan Asset Regulation”)(“ERISA”), the General
Partner represents and warrant that at such time, it shall be, and shall remain
through the duration of such Partnership for as long as the assets of such
Partnership remain “plan assets”, an “investment manager” and a “fiduciary” (as
defined in Sections 3(38) and 3(21) of ERISA, respectively).

m. The General Partner has sole discretion and ultimate responsibility over the
investment model/portfolio of the Partnership. Accordingly, any decision to
invest in a vehicle managed by the Placement Agent or any of its affiliates, or
by an entity in which Placement Agent or any of its affiliates owns a material
interest, is the General Partner’s alone, and shall be based solely on
appropriate independent research and diligence.

n. Each Party acknowledges that in performing the services contemplated hereby,
MSSB shall be entitled to rely upon and assume, without independent
verification, the accuracy and completeness of all information that is available
from public sources and all information that has been provided to it by, or on
behalf of, the Partnerships or the General Partner, and that MSSB has no
obligation to verify the accuracy or completeness of any such information and
shall have no liability to the Partnerships, the General Partner or any third
party for any information contained in the Offering Materials.

o. The representations and warranties set forth in this Agreement are continuing
during the term of this Agreement and each Party agrees to notify MSSB promptly
in writing if at any time during the term of this Agreement, any such
representation or warranty becomes materially inaccurate or untrue and of the
facts related thereto.

p. Each Party acknowledges that MSSB enters into this Agreement in reliance on
the representations, warranties and agreements of the Partnerships and the
General Partner contained herein.

5. Representations, Warranties and Agreements of MSSB. MSSB represents and
warrants to and agrees with, the Partnerships and the General Partner as
follows:

a. MSSB is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and MSSB has full power and authority
under applicable laws, rules or regulations to engage in the activities
contemplated under this Agreement.

b. The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action of MSSB, and upon the execution and delivery
hereof, this Agreement shall constitute a valid, binding and enforceable
obligation of MSSB.

c. The execution, delivery and performance of this Agreement, the incurrence of
the obligations set forth herein and the consummation of the transactions
contemplated herein shall not constitute a breach of or default under any
agreement or instrument by which MSSB is bound, or to which any of its assets is
subject, or any order, rule or regulation applicable to it or of any court or
any governmental body or administrative agency having jurisdiction over it.

 

9



--------------------------------------------------------------------------------

d. MSSB (or any designee to which it delegates its right and obligations
hereunder pursuant to Section 1(f)) has and shall maintain all licenses and
registrations necessary under applicable federal and state laws, rules and
regulations, including the rules and regulation of any self-regulatory
organization with competent jurisdiction, to provide the services required to be
provided by MSSB (or such designee) hereunder. To the reasonable knowledge of
MSSB, MSSB has not solicited and shall not solicit any offer to buy or offer to
sell Interests in any manner that would be inconsistent with applicable laws and
regulations, or in any manner that would be inconsistent with the solicitation
and advertising limitations of Regulation D under the Securities Act or any
state securities laws. MSSB shall conduct itself and take reasonable measures to
ensure that its respective agents conduct themselves, in a manner consistent
with (i) the exemption from registration under Section 4(a)(2) of the Securities
Act and the rules and regulations promulgated thereunder, including, without
limitation the requirements of Regulation D under the Securities Act, and
(ii) any applicable state law exemptions from registration.

e. MSSB shall furnish to each prospective investor it solicits the most current
copy of the applicable Partnership’s Memorandum provided to it by the General
Partner prior to that person’s admission as a limited partner.

f. MSSB shall furnish to the Partnerships a description of all material pending
and prior litigation and regulatory actions involving MSSB and its subsidiaries,
required to be disclosed in the Memorandums during the term of this Agreement.

g. MSSB has and maintains policies, procedures, and internal controls that are
reasonably designed to ensure that no Covered Person identified in Appendix A
subject to disqualification is permitted to participate in any of a
Partnership’s offerings pursuant to Rule 506 of Regulation D under the
Securities Act (“Rule 506”). MSSB represents that it has exercised reasonable
care, in accordance with section (e) of Rule 506 in making a factual inquiry
into whether any Covered Person is the subject of any of the acts enumerated in
Rule 506(d)(1)(i) through (viii) or that would cause a Partnership to be unable
to rely upon Rule 506 (each a “Disqualifying Event”). MSSB agrees that each
Partnership may disclose any Disqualifying Event involving a Covered Person that
occurred prior to September 23, 2013, in accordance with the method of
disclosure under Rule 506(e).

h. The representations and warranties set forth in this Agreement are continuing
during the term of this Agreement and MSSB agrees to notify each of the
Partnerships and the General Partner promptly in writing if at any time during
the term of this Agreement, any such representation or warranty becomes
materially inaccurate or untrue and of the facts related thereto.

i. MSSB acknowledges that each of the Partnerships and the General Partner enter
into this Agreement in reliance on the representations, warranties and
agreements of MSSB contained herein.

 

10



--------------------------------------------------------------------------------

6. Covenants of the Parties.

a. MSSB will promptly notify the Partnerships and the General Partner if it
becomes aware of any Covered Person who is or becomes the subject of a
Disqualifying Event.

b. MSSB shall, to the extent practicable and reasonable, make available
personnel to the General Partner to respond to reasonable queries about its
processes directly related to identifying Covered Persons and Disqualifying
Events under Rule 506(d) and confirm that the representations made in
Section 5(g) are accurate and complete.

7. Indemnification.

a. Except as otherwise provided herein, the General Partner and each Partnership
shall jointly and severally indemnify, hold harmless, and defend MSSB, each
person who controls MSSB within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Securities Exchange Act of 1934, and their respective
officers, directors, partners, members, shareholders, employees and agents from
and against any losses, claims, damages or liabilities (or actions in respect
thereof) (“Covered Claims”) arising out of or relating to (i) the offer or sale
of the Interests or the management or affairs of the applicable Partnership;
(ii) any untrue statement or alleged untrue statement of material fact or any
omission of a material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading in any
Offering Materials or in any advertising or promotional material approved,
published or provided to MSSB by or on behalf of the applicable Partnership or
the General Partner or accurately derived from information approved, published
or provided to MSSB by or on behalf of the applicable Partnership (iii) any
violation of any law, rule or regulation relating to the registration or
qualification of Interests or the applicable Partnership, (iv) any breach by the
applicable Partnership or the General Partner of any representation, warranty or
agreement contained in this Agreement, (v) any violation of any law, rule or
regulation relating to the operation of the applicable Partnership or (vi) any
willful misconduct or gross negligence by the applicable Partnership or the
General Partner or their respective affiliates in the performance of, or failure
to perform, its obligations under this Agreement, except to the extent that any
such Covered Claim is caused by breach of this Agreement by MSSB or its
affiliates, directors, members, employees, agents and affiliates or the willful
misconduct or gross negligence of any of the foregoing in the performance of, or
failure to perform, their obligations under this Agreement. Notwithstanding
anything to the contrary contained herein, in no event shall any Partnership be
jointly liable on the indemnity set forth in this Section 7(a) with any other
Partnership.

b. MSSB shall indemnify, hold harmless, and defend each of the Partnerships and
the General Partner, each person who controls any of the foregoing within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Securities
Exchange Act of 1934, and their officers, directors, partners, members,
shareholders, employees, and agents from and against any Covered Claims arising
out of or relating to (i) any breach by MSSB of any representation, warranty or
agreement contained in this Agreement, (ii) failure of MSSB to comply with
marketing rules or private placement rules in any jurisdiction, (iii) any untrue
statement, or alleged untrue statement of a material fact, made by MSSB in
connection with MSSB’s placement of the Interests that is not in reliance on or
in conformity with the Offering Materials, or (iv) willful misconduct or gross
negligence by MSSB in the performance of, or failure to perform, its

 

11



--------------------------------------------------------------------------------

obligations under this Agreement, except in each case to the extent that any
Covered Claim is caused by breach of this Agreement by any of the Partnerships
or the General Partner or their officers, directors, partners, members,
shareholders, employees, agents and affiliates or the willful misconduct or
gross negligence of any of the foregoing in the performance of, or failure to
perform, their obligations under this Agreement.

c. Promptly after receipt of notice of any claim or complaint or the
commencement of any action or proceeding with respect to which an indemnified
party is entitled to seek indemnification hereunder, the indemnified party shall
notify the indemnifying party in writing of such claim or complaint or the
commencement of such action or proceeding. The indemnifying party shall be
entitled to participate at its own expense in the defense or, if it so elects
within a reasonable time after receipt of such notice, to assume the defense of
any suit so brought, which defense shall be conducted by counsel chosen by it
and satisfactory to the indemnified party or parties. In the event that the
indemnifying party elects to assume the defense of any such suit and retain such
counsel, the indemnified party or parties shall bear the fees and expenses of
any additional counsel thereafter retained by it or them.

d. If the foregoing indemnification is for any reason unavailable to an
indemnified party (other than by reason of the terms thereof), the indemnifying
party shall contribute to the Covered Claims that are paid or payable by the
indemnified party in such proportion as is appropriate to reflect the relative
economic interests of the indemnifying party, on the one hand, and the
indemnified party, on the other hand, in the transactions contemplated by this
Agreement (whether or not consummated) and any other relevant equitable
considerations. For purposes of this paragraph, the relative interests of the
applicable Partnership and the General Partner, on the one hand, and MSSB, on
the other hand, in the transactions contemplated by this Agreement, shall be
deemed to be in the same proportion as (i) the total proceeds received or
contemplated to be received by the applicable Partnership and the General
Partner in the transactions contemplated by this Agreement (whether or not any
such transaction is consummated) bears to (ii) the fees paid or to be paid to
MSSB under the Agreement; provided however, that to the extent permitted by
applicable law, in no event shall the applicable Partnership and the General
Partner contribute less than the amount necessary to ensure that all indemnified
parties, in the aggregate, are not liable in excess of the amount of fees
actually received by MSSB pursuant to this Agreement.

e. The foregoing indemnity shall be in addition to any liabilities that the
parties may otherwise have incurred hereunder.

8. Confidentiality.

a. Each Partnership and the General Partner hereby acknowledge that they have
received or will receive written and/or oral information from Placement Agent
that the Placement Agent considers confidential and/or proprietary (such
information being referred to in this Section 8 as “MS Confidential
Information”). For the purposes of this Agreement, MS Confidential Information
means any information relating to or disclosed by Placement Agent to one or more
Partnerships or the General Partner that is confidential or proprietary to
Placement Agent, including but not limited to information about Placement Agent
Clients. All such MS Confidential Information has been or will be furnished to
the Partnerships or the General Partner subject to the provisions of this
Section 8. The Partnerships and the General Partner agree that

 

12



--------------------------------------------------------------------------------

they will use, and that they will ensure that all of their employees, officers,
directors, representatives and agents and other entities providing services with
respect to the Partnerships or the General Partner use, the MS Confidential
Information solely in connection with the subscription for Interests by each
Placement Agent Client, the booking of such Interests, communicating with such
Placement Agent Clients, the administration of the Partnerships and the
performance of their respective roles with respect to the Partnership and the
Interests, and for no other purpose whatsoever. Furthermore, except as otherwise
provided herein, the General Partner agrees that it will not disclose or make
available, and will ensure that none of its employees, officers, directors,
representatives or agents or other entities providing services with respect to a
Partnership discloses or makes available, any MS Confidential Information to any
person or entity that does not have a need to know such MS Confidential
Information in connection with the foregoing.

b. Notwithstanding the foregoing, Placement Agent acknowledges and agrees that
the General Partner, each Partnership, each Partnership’s administrator and
their respective officers or directors may disclose MS Confidential Information
or portions thereof (i) to each other; (ii) at the request of or as required by
a government, regulatory or tax agency (including any self-regulatory agency) or
in connection with an examination of the General Partner, the Partnerships or an
affiliate thereof by regulatory examiners; (iii) to its internal or external
attorneys or auditors; and (iv) as required by law, regulation or court order
(whether by oral question, interrogatory, subpoena, civil or regulatory
investigative demand, examination or similar process). In any of the
circumstances mentioned in clauses (ii) or (iv), the General Partner and the
Partnerships shall (to the extent permitted by law) give Placement Agent
reasonable prior notice of any such disclosure and shall, in any event, advise
Placement Agent (to the extent not prohibited by law or regulation) of any such
disclosure promptly after it is made.

c. Placement Agent hereby acknowledges that it has received or will receive
written and/or oral information from one or more of the Partnerships and/or the
General Partner that each such Partnership and/or the General Partner considers
confidential and/or proprietary (such information being referred to in this
Section 8 as “Partnership Confidential Information”). For purposes of this
Agreement, Partnership Confidential Information means any information relating
to or disclosed by any Partnership or the General Partner to Placement Agent
that is confidential or proprietary to the General Partner or a Partnership
including, but not limited to, information about such Partnership’s or the
General Partner’s actual or potential portfolio holdings and investments,
investment and/or risk management techniques and the amount of assets under
management by the General Partner. All such Partnership Confidential Information
that has been furnished prior to the execution of this Agreement or will be
furnished to the Placement Agent is subject to the provisions of this Section 8.
Placement Agent agrees that it will use any Partnership Confidential Information
solely in connection with its obligations, duties and undertakings pursuant to
this Agreement or for the benefit of Placement Agent Clients and for no other
purpose whatsoever. Furthermore, except as otherwise provided herein, the
Placement Agent agrees that it will not disclose or make available, and will
ensure that none of its employees, officers, directors, representatives or
agents discloses or makes available, any Partnership Confidential Information to
any person or entity that does not have a need to know such Partnership
Confidential Information in connection with the foregoing.

 

13



--------------------------------------------------------------------------------

d. Notwithstanding the foregoing, each Partnership and the General Partner
acknowledge and agree that Placement Agent and its affiliates may disclose
Partnership Confidential Information or portions thereof (i) to each other;
(ii) at the request of or as required by a government, regulatory or tax agency
(including any self-regulatory agency) or in connection with an examination of
Placement Agent or affiliate by regulatory examiners; (iii) to its internal or
external attorneys or auditors; or (iv) as required by law, regulation or court
order (whether by oral question, interrogatory, subpoena, civil or regulatory
investigative demand, examination or similar process). In any of the
circumstances mentioned in clauses (ii) or (iv), Placement Agent or the
applicable affiliate shall (to the extent permitted by law) give the applicable
Partnership and the General Partner reasonable prior notice of any such
disclosure and shall, in any event, advise the applicable Partnership and the
General Partner (to the extent permitted by law) of any such disclosure promptly
after it is made.

e. For purposes of this Agreement, the term MS Confidential Information shall
not include information that (i) is or becomes generally available to the public
other than as a result of a disclosure in connection with the performance of
this Agreement; or (ii) becomes available to the General Partner or a
Partnership on a non-confidential basis from a source other than the Placement
Agent any of its representatives; provided, that such source is not bound, to
the General Partner’s reasonable knowledge, by a confidentiality agreement with
or other legally enforceable obligation of secrecy to or for the benefit of the
Placement Agent, or any of its representatives. Notwithstanding the foregoing,
this Section 8(e) shall not apply to any MS Confidential Information that is
comprised of the personal information of any Placement Agent Client.

f. For purposes of this Agreement, the term Partnership Confidential Information
shall not include information that (i) is or becomes generally available to the
public other than as a result of a disclosure in connection with the performance
of this Agreement; or (ii) becomes available to the Placement Agent on a
non-confidential basis from a source other than the General Partner or any of
its respective representatives; provided, that such source is not bound, to the
Placement Agent’s reasonable knowledge, by a confidentiality agreement with or
other legally enforceable obligation of secrecy to or for the benefit of the
General Partner, a Partnership, or any of their respective representatives.

(g) In the event of a breach or threatened breach by any party of the provisions
of this Section 8 of this Agreement, the parties agree that a remedy at law to
the aggrieved party may be inadequate and that the aggrieved party shall be
entitled to seek an injunction or another appropriate remedy in equity
restraining the breaching party from disclosing or using either the MS
Confidential Information or Partnership Confidential Information, as the case
may be, in whole or in part. Nothing herein shall be construed as limiting or
prohibiting the aggrieved party from pursuing any other remedies in addition to
injunctive relief available hereunder for such breach or threatened breach,
including the recovery of damages and reasonable attorney fees.

(h) Upon written request or on the expiration or termination of this Agreement,
each party shall use commercially reasonable efforts to return to the other
parties or destroy MS Confidential Information or Partnership Confidential
Information (as appropriate) in its possession or control, provided that each
party may retain archival copies of any document or information that such party
is obligated to maintain pursuant to recordkeeping requirements to which it is
subject under applicable laws, rules, regulations or internal policies, but for
only so long as such records are required to be maintained.

 

14



--------------------------------------------------------------------------------

9. Data Privacy

(a) The Partnerships and the General Partner acknowledge that, as a result of
this Agreement, they may receive PII about Placement Agent Clients and Placement
Agent employees. For the purposes of this Agreement, “PII” includes “Nonpublic
Personal Information” as that term is defined in Title V of the
Gramm-Leach-Bliley Act of 1999 or any successor federal statute, and the rules
and regulations thereunder, all as may be amended or supplemented from time to
time (“GLBA”) and personally identifiable information and other data protected
under any other applicable laws, rule or regulation of any jurisdiction relating
to disclosure or use of personal information (“Privacy Laws”), including,
without limitation, the name and account number of – and any other personally
identifiable information. The General Partner agrees that it shall not knowingly
do or omit to do anything which would cause the Placement Agent or any of its
affiliates to be in breach of any Privacy Laws. The General Partner shall, and
shall cause its representatives to, (i) keep PII confidential, use and disclose
PII only as necessary for the purchase of Interests in the Partnership for which
the PII was disclosed to the General Partner and in accordance with this
Agreement, GLBA and Privacy Laws, (ii) implement and maintain an appropriate
written information security program, the terms of which shall meet or exceed
the requirements for financial institutions under 17 CFR 248.30, if applicable,
to (A) ensure the security and confidentiality of PII, (B) protect against any
threats or hazards to the security or integrity of PII, and (C) prevent
unauthorized access to, use of or disclosure of PII. The Placement Agent
reserves the right to review the General Partner’s policies and procedures used
to maintain the security and confidentiality of PII and the General Partner
shall, and cause its Representatives to, comply with all reasonable requests or
directions from the Placement Agent to enable the Placement Agent to verify
and/or procure that the General Partner is in full compliance with its
obligations under this Agreement in relation to PII.

(b) The General Partner shall promptly notify the Placement Agent (i) of any
disclosure or use of any PII by the General Partner or any of their
Representatives in breach of this Agreement and (ii) of any disclosure of any
PII to the General Partner or their Representatives where the purpose of such
disclosure is not known to the General Partner or their Representatives. In the
event that the General Partner learns or has reason to believe that there
(i) has been a breach of its security standards, or (ii) is a weakness in the
General Partner’s security practices or systems, in each instance irrespective
of cause, to the extent such breach or weakness could reasonably be expected to
(y) allow unauthorized access to PII or the Partnership’s facilities associated
with such PII or (z) adversely impact the facilities the Partnership(s) will
promptly give notice of such event to the Placement Agent.

(c) Furthermore, the General Partner acknowledges that upon unauthorized access
to or acquisition of PII within the General Partner’s custody or control (a
“Security Event”), the law may require that the General Partner notify the
individuals whose information was accessed or disclosed that a Security Event
has occurred. The General Partner must notify the Placement Agent immediately if
the General Partner learns or has reason to believe a Security Event has
occurred. Except to the extent prohibited by mandatory applicable law, the
General Partner agrees that it will not notify any Placement Agent Client or
Placement Agent employee until the General

 

15



--------------------------------------------------------------------------------

Partner first consult with the Placement Agent and the Placement Agent has had
an opportunity to review the notification the General Partner proposes to issue
to the affected individuals and given its express consent to the same.

10. Client Communications. Each Partnership and the General Partner severally
agree to provide to MSSB copies of any communications to limited partners with
respect to the operation and performance of the applicable Partnership.
Communications that are provided on a regular basis such as monthly account
statements, shall be distributed to MSSB when such communications are
distributed to MSSB clients. The General Partner shall use its commercially
reasonable efforts to distribute to MSSB all communications that require any
action by limited partners such as limited partner consent or vote prior to the
distribution of such communication to limited partners. Each Partnership and the
General Partner agree that MSSB may use such communications in connection with
reports issued by MSSB to the applicable limited partners to which such
communications were directed. Each Partnership and the General Partner severally
agree to respond as soon as practicable to inquiries of MSSB investors as
communicated by MSSB and shall endeavor to copy MSSB on all such communications.

11. Injunctive Relief. Each party agrees that certain breaches of this Agreement
with respect to confidentiality (Section 8), data privacy (Section 9) may cause
potentially irreparable harm, and that monetary damages would not be sufficient
to compensate the non-breaching party for such harm. In the event of a breach of
these provisions by a party, the non-breaching parties may seek temporary and
permanent injunctive relief (without the necessity of proving actual damages or
the posting of a bond) as well as other equitable relief, and will be entitled
to commence an action for any such relief in any court pursuant to Section 14.

12. Term and Termination.

(a) This Agreement shall remain in full force and effect until terminated by a
party on thirty days’ prior written notice to the other parties.

(b) This Agreement may be terminated immediately on written notice to the other
parties hereto on the dissolution, insolvency or bankruptcy of any party or upon
a material breach of any condition, warranty, representation or other term of
this Agreement by the other party. Notwithstanding the foregoing, if this
Agreement relates to more than one Partnership, the termination of the Agreement
with respect to any one Partnership shall not result in the termination of the
Agreement with respect to the other parties thereto.

(c) Notwithstanding Section 12(b), upon becoming aware of a Disqualifying Event
occurring on or after September 23, 2013 with respect to MSSB or any of its
Covered Persons, a Partnership may, in its sole discretion, terminate this
Agreement which shall be effective immediately or on such future date as
indicated by such Partnership in a notice to MSSB relating to such termination.

(d) On termination of this Agreement, the General Partner shall continue to pay
MSSB the compensation set forth in Section 3 for so long as each limited partner
introduced to the Partnerships by MSSB remains a limited partner and MSSB (and
its applicable employees) maintains all necessary licenses and regulations
required to receive such compensation. For

 

16



--------------------------------------------------------------------------------

purposes of the foregoing, MSSB shall be entitled to the compensation set forth
in Section 3 with respect to any person introduced by MSSB to the General
Partner prior to termination whose subscription is accepted by the applicable
Partnership within sixty days following such termination.

13. Notices. Any notice required or desired to be delivered under this Agreement
shall be effective on actual receipt and shall be in writing and (i) delivered
personally; (ii) sent by first class mail or overnight delivery, postage
prepaid; (iii) transmitted by electronic mail (with confirmation of delivery and
receipt); or (iv) transmitted by fax (with confirmation by first class mail,
postage prepaid) to the parties at the following address or such other address
as the parties from time to time specify in writing:

 

If to the Partnership or the General Partner:

 

[Name of Partnership]

c/o Ceres Managed Futures LLC

 

522 5th Avenue,

New York, NY 10036

Fax: 212-507-2065

Email: Patrick.Egan@morganstanley.com

Attention: Patrick Egan, President

 

With a copy to:

Alston & Bird LLP

90 Park Avenue

New York, NY 10016

Email: tim.selby@alston.com

Attention: Tim Selby

 

If to MSSB:

 

Morgan Stanley Smith Barney LLC

522 5th Avenue, 13th Floor

New York, NY 10036

Fax: 212 905-2750

Email: Jeremy.Beal@morganstanley.com

Attention: Jeremy Beal, Managing Director

14. Status of Parties. In selling the Interests, MSSB shall be an independent
contractor (rather than employee, agent or representative) of any Partnership or
the General Partner, and MSSB shall not have the right, power or authority to
enter into any contract or to create any obligation on behalf of any Partnership
or the General Partner or otherwise bind any Partnership or the General Partner
in any way. Nothing in this Agreement shall create a partnership, joint venture,
agency, association, syndicate, unincorporated business or any other similar
relationship between the parties. Nothing in this Agreement shall be construed
to imply that MSSB is a partner, shareholder, manager, managing member or member
of any Partnership or the General Partner.

 

17



--------------------------------------------------------------------------------

15. Miscellaneous.

a. Headings. Headings to sections and subsections in this Agreement are for the
convenience of the parties only and are not intended to be a part of or affect
the meaning or interpretation hereof.

b. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersedes all other agreements and understandings, including the Prior
Agreement, whether written or oral, between the parties relating to the subject
matter hereof entered into prior to this Agreement.

c. Amendments. This Agreement shall not be amended except by a writing signed by
all parties hereto. Notwithstanding the previous sentence, Partnerships may be
added to this Agreement upon the agreement of the General Partner and MSSB. The
listing of such Partnership on Schedule 1 hereto shall be evidence of such
agreement.

d. Waiver. No waiver of any provision of this Agreement shall be implied from
any course of dealing between the parties hereto either before or after the
effective date of this Agreement or from any failure by any party hereto to
assert its rights hereunder on any occasion or series of occasions.

e. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The provisions of Sections 3,
7 (including with respect to breaches of Section 4 or 5), 8, 9, 11(c), and this
Section 15 shall survive termination of this Agreement. If any provision of this
Agreement is or should become inconsistent with any present or future law, rule,
or regulation of any governmental or regulatory authority having jurisdiction
over the subject matter of this Agreement, such provision shall be deemed
rescinded or modified in accordance with any such law, rule or regulation. In
all other respects, this Agreement shall continue and remain in full force and
effect.

f. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding on the parties hereto and such parties’ respective successors and
permitted assigns.

g. Assignment. No party may assign this Agreement without the prior written
consent of the other parties, except as otherwise provided herein. Any purported
assignment in violation of this Section 14 shall be void.

h. Jurisdiction and Consent. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, ONLY IF THAT COURT LACKS SUBJECT MATTER JURISDICTION,
TO THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, COMMERCIAL
DIVISION OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND, WHETHER IN DISTRICT COURT OR SUPREME COURT OF THE STATE OF NEW
YORK, WAIVE TRIAL BY JURY. EACH OF THE PARTIES IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT AND ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN

 

18



--------------------------------------------------------------------------------

AN INCONVENIENT FORUM. EACH OF THE PARTIES AGREES THAT A FINAL JUDGMENT IN ANY
SUCH SUIT, ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND BINDING UPON THE PARTIES
AND MAY BE ENFORCED IN ANY OTHER COURTS TO WHOSE JURISDICTION A PARTY IS OR MAY
BE SUBJECT, BY SUIT UPON SUCH JUDGMENT. EACH PARTNERSHIP AND THE GENERAL PARTNER
EACH HEREBY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED
IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
BY MEANS OF PERSONAL DELIVERY OR COURIER SERVICE, ADDRESSED TO ITS ADDRESS
PROVIDED ABOVE AND TO THE ATTENTION OF ANY SECRETARY, ASSISTANT SECRETARY OR ANY
OTHER OFFICER, DIRECTOR, MANAGING AGENT OR GENERAL AGENT OF SUCH PARTY, AND SUCH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE UNDER NEW YORK LAW OR UNDER ANY LAW OF
ANY STATE OF THE UNITED STATES OR OF ANY OTHER JURISDICTION OR OTHERWISE TO
SERVICE OF PROCESS IN SUCH MANNER.

i. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Facsimiles (including facsimiles of the signature pages
of this Agreement) shall have the same legal effect hereunder as originals.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the day and year first above written.

 

THE PARTNERSHIPS LISTED ON SCHEDULE 1 HERETO     Morgan Stanley Smith Barney LLC
By: Ceres Managed Futures LLC       Name:  

/s/ Patrick T. Egan

    Name:  

/s/ Michael Korn

  Patrick T. Egan       Michael Korn   Managing Director       Managing Director
      Ceres Managed Futures LLC       Name:  

/s/ Patrick T. Egan

        Patrick T. Egan         Managing Director

 

20



--------------------------------------------------------------------------------

Schedule 1

 

PARTNERSHIP

  

STATE AND DATE OF
ORGANIZATION

  

EFFECTIVE DATE

Polaris Futures Fund L.P.

   Delaware; February 22, 2007    April 1, 2014

Meritage Futures Fund L.P.

   Delaware; February 22, 2007    April 1, 2014

LV Futures Fund L.P.

   Delaware; February 22, 2007    April 1, 2014

Managed Futures Premier Macro L.P.

   Delaware; August 23, 2010    April 1, 2014

Managed Futures Premier Graham L.P.

   Delaware; July 15, 1998    April 1, 2014

Managed Futures Strategic Alternatives, L.P.

   Delaware; May 4, 1999    April 1, 2014

Morgan Stanley Smith Barney Charter Aspect L.P.

   Delaware; October 22, 1993    December 31, 2013

Morgan Stanley Smith Barney Charter Campbell L.P.

   Delaware; March 26, 2002    December 31, 2013

Morgan Stanley Smith Barney Charter WNT L.P.

   Delaware; July 15, 1998    December 31, 2013

Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P.

   Delaware; October 20, 1999    December 31, 2013

Morgan Stanley Smith Barney Spectrum Select L.P.

   Delaware; March 21, 1991    December 31, 2013

Morgan Stanley Smith Barney Spectrum Strategic L.P.

   Delaware; April 29, 1994    December 31, 2013

Morgan Stanley Smith Barney Spectrum Technical L.P.

   Delaware; April 29, 1994    December 31, 2013



--------------------------------------------------------------------------------

Schedule 2

 

PRIOR AGREEMENTS Alternative Investment Placement Agent Agreement, dated as of
June 1, 2007, by and among LV Futures Fund L.P. (formerly Morgan Stanley Managed
Futures LV, L.P.), Meritage Futures Fund L.P. (formerly Morgan Stanley Managed
Futures MV, L.P.), Polaris Futures Fund L.P. (formerly Morgan Stanley Managed
Futures HV, L.P.), Ceres Managed Futures LLC (formerly Demeter Management
Corporation), and Morgan Stanley Wealth Management (replacing Morgan Stanley &
Co. LLC (formerly Morgan Stanley & Co. Incorporated)), as amended Amended and
Restated Selling Agreement, dated as of July 29, 2002, among Managed Futures
Premier Graham L.P. (formerly Morgan Stanley Charter Graham L.P.), Morgan
Stanley Smith Barney Charter Campbell L.P. (formerly Morgan Stanley Charter
Campbell L.P.), Morgan Stanley Smith Barney Charter Aspect L.P. (formerly Morgan
Stanley Charter MSFCM L.P.), Morgan Stanley Charter Welton L.P., and Morgan
Stanley Smith Barney Charter WNT L.P. (formerly Morgan Stanley Charter Millburn
L.P.), Morgan Stanley DW Inc., and Ceres Managed Futures LLC (formerly Demeter
Management Corporation), as amended Alternative Investment Placement Agent
Agreement, dated as of October 1, 2011, by and among Managed Futures Premier
Aventis L.P. (and such other partnerships listed on Schedule 1 thereto), Ceres
Managed Futures LLC, and Morgan Stanley Smith Barney LLC Amended and Restated
Selling Agreement, dated as of March 7, 2000, among Morgan Stanley Smith Barney
Spectrum Currency and Commodity L.P. (formerly Morgan Stanley Dean Witter
Spectrum Currency L.P.), Morgan Stanley Smith Barney Spectrum Global Balanced
L.P. (formerly Morgan Stanley Dean Witter Spectrum Global Balanced L.P.), Morgan
Stanley Smith Barney Spectrum Select L.P. (formerly Morgan Stanley Dean Witter
Spectrum Select L.P.), Morgan Stanley Smith Barney Spectrum Strategic L.P.
(formerly Morgan Stanley Dean Witter Spectrum Strategic L.P.), Morgan Stanley
Smith Barney Spectrum Technical L.P. (formerly Morgan Stanley Dean Witter
Spectrum Technical L.P.), Morgan Stanley Dean Witter Spectrum Commodity L.P.,
Dean Witter Reynolds Inc., and Ceres Managed Futures LLC (formerly Demeter
Management Corporation), as amended Alternative Investment Placement Agent
Agreement, by and among Managed Futures Premier BHM L.P. (formerly BHM
Discretionary Futures Fund L.P.), Ceres Managed Futures LLC, and Morgan Stanley
Smith Barney LLC, as amended Placement Agreement, dated as of June 30, 1999,
between Morgan Stanley & Co. Incorporated, Morgan Stanley Dean Witter Strategic
Alternatives, L.L.C., Morgan Stanley Strategic Alternatives L.P., and Demeter
Management Corporation, as amended by the Additional Placement Agreement, dated
as of August 31, 1999, between Morgan Stanley & Co. Incorporated, Morgan Stanley
Dean Witter Strategic Alternatives, L.L.C., Morgan Stanley Strategic
Alternatives L.P., Demeter Management Corporation, and Dean Witter Reynolds,
Inc., as amended Alternative Investment Placement Agent Agreement, dated as of
April 1, 2014, by and among Ceres Managed Futures LLC, Morgan Stanley Smith
Barney LLC and the Partnerships listed on Schedule 1 thereto



--------------------------------------------------------------------------------

Schedule 3

 

PARTNERSHIP

  

ONGOING PLACEMENT AGENT FEE

LV Futures Fund L.P.    1/12 of 2.0% per month (2.0% annual) of the net asset
value per unit where the limited partner has an aggregate investment of up to
$4,999,999; and 1/12 of 0.75% per month (0.75% annual) of the net asset value
per unit where the limited partner has an aggregate investment of $5,000,000 or
more. Class Z units will not be subject to an ongoing selling agent fee.1
Meritage Futures Fund L.P.    1/12 of 2.0% per month (2.0% annual) of the net
asset value per unit where the limited partner has an aggregate investment of up
to $4,999,999; and 1/12 of 0.75% per month (0.75% annual) of the net asset value
per unit where the limited partner has an aggregate investment of $5,000,000 or
more. Class Z units will not be subject to an ongoing selling agent fee.1
Polaris Futures Fund L.P.    1/12 of 2.0% per month (2.0% annual) of the net
asset value per unit where the limited partner has an aggregate investment of up
to $4,999,999; and 1/12 of 0.75% per month (0.75% annual) of the net asset value
per unit where the limited partner has an aggregate investment of $5,000,000 or
more. Class Z units will not be subject to an ongoing selling agent fee.1
Managed Futures Premier Macro L.P.    2.0% annual of the net asset value per
unit paid on a monthly basis Managed Futures Premier Graham L.P.    2.0% annual
of the net asset value per unit paid on a monthly basis. Class Z units will not
be subject to an ongoing selling agent fee. Managed Futures Strategic
Alternatives, L.P.    1/12 of 1.0% per month (1.0% annual) of the net asset
value per unit Morgan Stanley Smith Barney Charter Aspect L.P.    2.0% annually
of the net asset value per unit paid on a monthly basis Morgan Stanley Smith
Barney Charter Campbell L.P.    2.0% annually of the net asset value per unit
paid on a monthly basis Morgan Stanley Smith Barney Charter WNT L.P.    2.0%
annually of the net asset value per unit paid on a monthly basis Morgan Stanley
Smith Barney Spectrum Currency and Commodity L.P.    2.0% annually of the net
asset value per unit paid on a monthly basis

 

 

1 For the calculation of the aggregate investment for an investor in each of LV
Futures Fund L.P., Meritage Futures Fund L.P. and Polaris Futures Fund L.P., the
aggregate investment shall equal the total investment by such investor in all
three partnerships.



--------------------------------------------------------------------------------

Morgan Stanley Smith Barney Spectrum Select L.P.    2.0% annually of the net
asset value per unit paid on a monthly basis Morgan Stanley Smith Barney
Spectrum Strategic L.P.    2.0% annually of the net asset value per unit paid on
a monthly basis Morgan Stanley Smith Barney Spectrum Technical L.P.    2.0%
annually of the net asset value per unit paid on a monthly basis



--------------------------------------------------------------------------------

Appendix A

Covered Persons:

(i) MSSB and its executive officers and directors and officers participating in
the offering of any of the Partnerships;

(ii) Morgan Stanley Financial Advisors soliciting investors for the Partnerships
on September 23, 2013 and thereafter who receive compensation with respect to
such solicitation; and

(iii) MSSB’s managing member, Morgan Stanley Smith Barney Holdings LLC (the
“Managing Member”) and the Managing Member’s executive officers and directors
and officers participating in the offering of any of the Partnerships.